COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     BRUCE EZELL,                                             §               No. 08-20-00238-CV

                                        Appellant,            §                  Appeal from the

     v.                                                       §            County Court at Law No. 2

     SCOTT R. CRAWLEY,                                        §             of Travis County, Texas1

                                        Appellee.             §            (TC# C-1-CV-20-003262)


                                         MEMORANDUM OPINION

           Appellant Bruce Ezell has filed an agreed motion for voluntary dismissal of this appeal

because the parties have settled. See TEX.R.APP.P. 42.1(a)(1). The motion is granted, and this

appeal is dismissed. Pursuant to their agreement, each party will bear their own costs. See

TEX.R.APP.P. 42.1(d).


                                                       JEFF ALLEY, Justice

March 31, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.

                                                          1